El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
Ante la Sala de Carolina del Tribunal de Distrito, Minerva Ortiz formuló denuncia contra Juan Francisco Peña por el delito de abandono de menores bajo el entonces vigente Art. 263 del Código Penal de 1937. (33 L.P.R.A. see. 991.) Minerva había estado casada con Peña. Durante el matri-monio procrearon dos hijos. Uno de éstos nació con posteriori-dad a la fecha en que se decretó el divorcio de Minerva y Peña. Peña ha atendido sus obligaciones alimenticias para con estos dos hijos. Posteriormente Minerva quedó encinta y nació otro niño, de nombre Eduardo Ortiz. Formuló denuncia contra Peña para reclamarle alimentos para este último hijo.
*460La Juez Sánchez de la Sala de Carolina requirió de Minerva, de su hijo Eduardo y del acusado Peña que se sometie-ran a un análisis de sangre. El Dr. Rafael Córdova Márquez, doctor en microbiología y catedrático de hematología de la Universidad de Puerto Rico realizó una primera prueba de sangre a estas tres personas y determinó a base del análisis de sangre que Peña no podía ser el padre de Eduardo. La Juez Sánchez, luego de recibir el resultado de esta primera prueba de sangre, requirió de las partes que se sometieran a una segunda prueba. El Dr. Antonio Barquet, Jefe del De-partamento de Hematología y del Banco de Sangre del Centro Médico de Puerto Rico, analizó la sangre y obtuvo idénticos resultados a los obtenidos en la prueba realizada anterior-mente ; es decir, el segundo análisis de la sangre excluía tam-bién a Peña como posible padre de Eduardo. En vista de esto, el 6 de abril de 1972 la Sala de Carolina absolvió a Peña del delito imputádole.
El 14 de abril de 1972 Minerva radicó demanda de filia-ción contra Peña alegando que éste ha tratado a Eduardo como hijo pero que rehúsa reconocerlo como tal. Celebrado el juicio en que testificó la demandante, el demandado presentó el resultado de ambas pruebas de sangre que requiriera la juez que entendió en el pleito criminal. El tribunal declaró con lugar la demanda expresando que “[l]a prueba aportaba por la parte demandada sobre exclusión de paternidad no es concluyente y así lo determina el Tribunal, véase Aráis v. Kalensnikoff, 10 Cal.2d 428; 74 P.2d 1043 (Cal. 1937); Harding v. Harding, 22 N.Y.S.2d 810 y 115 A.L.R. 163 y otros casos resuelven la cuestión en armonía con la posición del Tribunal.”
Peña solicitó la revisión. Accedimos. Por sentencia de 14 de octubre de 1976 confirmamos. Se nos solicitó la reconside-ración. Celebramos vista y las partes fueron oídas. El 26 de mayo de 1977 ratificamos nuestra sentencia pero a la vez re-conocimos que “[d]e ordinario los testimonios, por veraces *461que parezcan, deben estrellarse y esfumarse ante verdades científicamente comprobadas.” Dijimos entonces “las pruebas de sangre, cuando son indubitadas y excluyen la posibilidad de que un hombre sea el padre de una criatura, deben acep-tarse como la verdad probada.” No obstante, ratificamos nuestra sentencia anterior porque del testimonio del perito que hizo las pruebas de sangre surgía que el análisis de san-gre practicado al niño se refería “a un niño de nombre Eduardo Ortiz y no a Juan Almeido Ortiz, que es el nombre del niño cuya paternidad se imputa al demandado.” (Senten-cia del 14 de octubre de 1976.)
Peña solicitó ante el tribunal de instancia que se le rele-vara de la sentencia y el Tribunal Superior dictó una orden el 2 de junio de 1977 en la cual consignó que “estaría dis-puesto a permitir la prueba pertinente, todo ello condicionado a que el Tribunal Supremo concediera permiso para ello.” Por resolución de 2 de septiembre de 1977 consentimos.
Celebrada la vista ante el Tribunal Superior, William Fred Santiago, J., la demandante declaró: “. . . En ambos casos [la acción penal por abandono de menores y la de-manda de filiación] se trata del mismo niño y todas las prue-bas de sangre se le han hecho a ese mismo niño.” El juez de-terminó que “ [1] a prueba presentada señala que hay identi-dad entre Eduardo y Juan Almeido, correspondiendo estos dos nombres a una misma persona, que es el mismo niño ob-jeto y sujeto del caso ante el Tribunal de Distrito de Puerto Rico, Sala de Carolina y en el Tribunal Superior de Puerto Rico, Sala de San Juan.”
Invocando esta resolución, Peña nos pide la reconsidera-ción de nuestra sentencia de 26 de mayo de 1977 y la revo-cación de la dictada por el Tribunal Superior declarando con lugar la demanda de filiación.
La jurisprudencia que sirviera de base al juez de instan-cia para dar curso a la demanda de filiación, Aráis v. Kalens*462nikoff, 74 P.2d 1043 (Cal. 1937) (1) y Harding v. Harding, supra, ha perdido su vigencia. Tanto en California como en Nueva York se legisló con posterioridad a esos casos para admitir el resultado de las pruebas de sangre que excluyen la posibilidad de paternidad — West Ann. California Evidence Code, Sec. 895. McKinney’s Consolidated Laws of N.Y., Book 29 A, Part I, Section Index, Sec. 532, pág. 483. Los principios de derecho sentados en esos casos y otros análogos han quedado enervados ante el progreso continuo que se evi-dencia en el campo de las investigaciones de las ciencias mé-dicas en general y las ramas altamente especializadas de la inmunología, y la serología — dentro de la rama de hematolo-gía — en particular.
La sociedad contemporánea se caracteriza por la especia-lización tecnológica. En el campo de la investigación cientí-fica se orienta hacia el descubrimiento y la demostración de fenómenos diversos que a fuerza de repetida corroboración, logran alcanzar el status de hechos o verdades científicamente comprobables. Así, a través de los años la ciencia médica ha logrado identificar numerosos componentes genéticos de la sangre humana que reciben el nombre de “factores” o “parti-cularidades”. (2) La presencia de cualesquiera de estos fac-tores en la sangre de un individuo está predeterminada con arreglo a las. leyes de genética mendelianas, esto es, dichos factores tienen la naturaleza de características hereditarias que se transmiten de progenitor a engendrado a lo largo de las generaciones. Además, la presencia de estos “factores” hereditarios en la sangre sirve de base a la clasificación de la *463misma en determinados grupos o sistemas y estos grupos o sistemas, a su vez, son los cimientos sobre los cuales se han estructurado las diversas pruebas de sangre que conocemos al presente.
Dentro del campo de la medicina hay varias ramas espe-cializadas en el estudio de la sangre. (3) Se destacan entre ellas la hematología, la inmunología y la serología.(4) El progreso tecnológico que ha culminado en el perfecciona-miento de las diversas pruebas de sangre que hoy conocemos es en gran medida el producto del esfuerzo combinado de tecnólogos, hematólogos, inmunólogos y serológos. Para 1975 se contaba ya con un total de 57 pruebas para la clasificación de la sangre. Shaw y Kass, Illegitimacy, Child Support and Paternity Testing, 13 Houston L. Rev. 41, 51 (1975). Cerca *464de una docena de pruebas serológicas constituye el repertorio principal que se ha venido utilizando a través de los años.
En la práctica, los resultados obtenidos de las pruebas que con mayor frecuencia se utilizan reflejan una precisión y confiabilidad en grados suficientes para justificar su admi-sibilidad ante los tribunales como prueba concluyente de que un individuo a quien se le imputa la paternidad de una cria-tura no es su padre biológico. Forrest, Legal Implications of HLA Testing for Paternity, 16 J. Fam. L. 537 (1977-78); Terasaki, Resolution by HLA Testing of 1000 Paternity Cases Not Excluded by ABO Testing, 16 J. Fam. L. 543 (1977-78); Shaw & Kass, Illegitimacy, Child Support and Paternity Testing, supra. Es pertinente consignar que la ten-dencia más reciente en el área de la investigación de las pruebas serológicas para la exclusión de la paternidad se orienta a demostrar científicamente las probabilidades de que un individuo sea el padre de un niño. Shaw & Kass, op. cit, pág. 52, escolio 6.
El problema relacionado con la admisibilidad en eviden-cia de estas pruebas serológicas en casos en que la paternidad está en controversia ha sido tema que atrae la atención de las cortes desde hace bastante tiempo.
En la Europa continental (5) se utiliza la prueba de sangre en estos casos desde la década de los veinte como prueba concluyente para establecer la no paternidad. Schock, Determinants of Paternity by Blood Grouping: The European Experience, 16 So. Calif. L. Rev. 177 (1943). En los Estados Unidos se utilizó por primera vez el resultado de un análisis *465de sangre para establecer que el hombre que se alegaba era el padre de una criatura no podía serlo en el caso de Commonwealth v. Zammarelli, 17 Pa. D. & C. 229, resuelto en el año 1931. Con posterioridad a esa fecha se ha reconocido el valor probatorio de los análisis de sangre para negar la paternidad. Anonymous v. Anonymous, 460 P.2d 32 (Ariz. 1960); Jordan v. Mace, 69 A.2d 670 (Me. 1949); Cortese v. Cortese, 76 A.2d 717 (N.J. 1950); Beach v. Beach, 114 F.2d 479 (U.S. App. D.C. 1940); Retzer v. Retzer, 161 A.2d 469 (D.C. Mun. App. 1960); Commomuealth v. D’Avella, 162 N.E.2d 19 (Mass. 1959); Houghton v. Houghton, 137 N.W.2d 861 (Neb. 1965); Ross v. Marx, 90 A.2d 545 (N.J. 1952); Groulx v. Groulx, 103 A.2d 188 (N.H. 1954); Shepherd v. Shepherd, 265 N.W.2d 377 (Mich. 1978); Hanson v. Hanson, 346 N.Y.S.2d 996 (N.Y. 1973); Jackson v. Jackson, 430 P.2d 289 (Calif. 1967). En McCormick on Evidence (2nd. ed. 1972) se expresa:
“. . . Parece ser que la certeza en la confiabilidad de las prue-bas de sangre para determinar no paternidad, cuidadosamente efectuadas por expertos y adecuadamente supervisadas, están hoy tan universalmente aceptadas por los científicos, que las cortes deberían tomar conocimiento judicial de ello y podrían sabiamente conferirle efecto concluyente a ese tipo de prueba.”
Al mismo efecto Ross, The Value of Blood Tests as Evidence in Paternity Cases, 71 Harv. L. Rev. 466 (1958); Harper & Schlonisck, Problems of the Family, pág. 4 (ed. 1962); Schatkin, Disputed Paternity Proceedings, Cap. X, The Unerring Accuracy of Blood Test (4ta. ed. 1967); Beautyman, Paternity Actions, A Matter of Opinion or Trial of the Blood? 1976 Legal Medicine Annual, pág. 239.
En el artículo de Ross antes citado publicado hace 20 años, se explica convincentemente el porqué debe ser conclu-yente la prueba de sangre. Sostiene el citado autor que aun cuando la certeza de las pruebas de sangre para excluir pa-ternidad no sea de la magnitud que se le atribuye, una deci-*466sión basada en estas pruebas siempre goza de mayor certeza legal — o certeza moral, para usar la expresión del Art. 366 de la Ley de Evidencia, 32 L.P.R.A. see. 1624 — que aquella basada en los medios de prueba convencionales. Cuando se juzga la paternidad a base de los medios de pruebas más tradicionales — esto es, evidencia testifical, documental y de-mostrativa, incluyendo parecido físico — la probabilidad de error será siempre mayor que cuando la adjudicación de no paternidad descansa en una prueba de sangre debidamente realizada. Así, por ejemplo, presumiendo que la probabilidad de certeza de las pruebas de sangre para excluir paternidad sea de un 99% — la probabilidad es en verdad mayor que eso — el tribunal sólo se equivocaría en uno de cada 100 casos al adjudicar la controversia de conformidad con el resultado de las pruebas de sangre. No es nada aventurado decir que el juez más cuidadoso en la evaluación de la prueba convencional se equivocará en no menos de 25 casos, pues estará siempre dirimiendo un conflicto de pruebas de carácter testifical — aun incluyendo el pericial — y de otra índole. De ahí que sea pre-ferible aceptar incondicionalmente el resultado de las prue-bas de sangre para excluir la paternidad, aun cuando no haya otra evidencia que corrobore tal resultado. Las autoridades llegan a proponer que no se admita otra evidencia en con-trario.
Por supuesto todo esto tiene como base que el fin de las reglas de evidencia es que la mayoría de los casos sean adjudicados correctamente, es decir, que haya correspondencia entre las conclusiones de hechos del tribunal y lo que en verdad ha ocurrido en la realidad extrajudicial. Aceptado tal postulado, las pruebas de sangre para excluir paternidad deben tener, sostiene Ross, valor absoluto e incondicional. Con miras a hallar la verdad la mejor regla es conferir valor absoluto e incondicional al resultado de las pruebas de sangre para excluir paternidad. No habiendo otro tipo de evidencia que sea ni remotamente comparable al grado de certeza que *467brinda una prueba de sangre para excluir paternidad, resol-vemos que el resultado de esta prueba debe ser considerado como absoluto e incondicional, exelüyendo la estimación de otra evidencia.(6)
Desde la década de los treinta en la jurisdicción federal se aceptaba la prueba de sangre como concluyente para esta-blecer la no paternidad y en Beach v. Beach, 114 F.2d 479 (D.C. Cir. 1940) el tribunal de instancia hizo uso del meca-nismo provisto por la Regla 35 de las de Procedimiento Civil federal, equivalente a nuestra Regla 32 de las de Procedi-miento Civil de 1958, para ordenar a las partes en un pleito sobre alimentos a que se sometieran a un análisis de la san-gre. Se recurrió de esa orden y la Corte de Apelaciones para el Distrito de Columbia la sostuvo. Posteriormente otras cortes siguieron la norma establecida en Beach v. Beach y finalmente en el 1970 se enmienda expresamente la Regla 35 federal para que, como se expresa en 8 Wright and Miller, Federal Practice & Procedure, a la pág. 680: “La regla fue enmendada en 1970 para hacerla aplicable a situaciones en que ‘el estado mental o físico (y aquí se incluye la clasifica-ción sanguínea) está en controversia’ y de ese modo la regla codifica la doctrina de los casos que admiten las pruebas sero-lógicas.”
Es conveniente transcribir lo expresado en Anonymous v. Anonymous, antes citado, para que sirva como norma al pasar sobre la admisibilidad en evidencia del resultado de estos análisis de sangre. Se expresó en el citado caso a las págs. 35-36:
“Presumiendo que unas pruebas de identificación de grupo sanguíneo fueron debidamente■ realizadas, ¿resultaría clara y convincente la evidencia provista por éstas para eliminar la *468posibilidad de que el esposo sea el padre del hijo de su esposa? Creemos que dicha evidencia es no sólo clara y convincente, sino determinante para la cuestión. Beach v. Beach, supra; Anonymous v. Anonymous, supra....
No significa esto que los tribunales deban abdicar su función tradicional de escudriñadores de la verdad a favor de los labora-torios de científicos y peritos médicos. Las palabras claves para llegar a esta decisión son ‘debidamente realizadas’. Para que una determinada prueba de identificación de grupo sanguíneo alcance el grado de infalibilidad al que la hemos elevado, es necesario examinar minuciosamente la corrección de los procedimientos científicos utilizados y sondear la capacidad del perito supervisor. Los errores pueden ser producto de la dificultad que pueda tener el laboratorio para conseguir el antisuero con la concentración y clasificación debida; en algunos casos, los errores pueden deberse a la presencia de anticuerpos bloqueantes en el suero sanguíneo, ocasionados por transfusiones o por embarazo; los errores pue-den ocurrir al no seguirse los métodos de prueba recomendados por los fabricantes del antisuero utilizado; también pueden de-berse a que el técnico de laboratorio no vio el proceso de aglu-tinación, bien por falta de destreza o de atención; y particular-mente en la prueba de clasificación de sangre según el factor Rh, los errores pueden deberse a la poca destreza de la persona que la realiza. (Para un análisis completo de estos problemas, véase R. Gray, Attorneys’ Textbook of Medicine, vol. 4, pars. 304.08-.13 (3ra. ed., 1968).) Estos y otros problemas deben poder re-sistir la mirada penetrante del examen judicial. Aunque la trans-misión del tipo sanguíneo sea una ley natural, la identificación del mismo está sujeta a las fallas inherentes a toda conducta humana. Estas pruebas podrán considerarse concluyentes sólo cuando el juzgador de los hechos se sienta satisfecho, dada la evidencia clara y convincente, de la capacidad del perito y de la corrección de los procedimientos utilizados en las pruebas . . . .”
Ver además Littell & Sturgeon, Defect in Discovery and Testing Procedures: Two Problems in the Medicolegal Application of Blood Grouping Tests, 5 U.C.L.A. L. Rev. 629-639 (1958).
La American Bar Association y la American Medical Association llevaron a cabo un estudio conjunto sobre la cues-tión que nos ocupa que se denomina Joint AMA-ABA Guide*469lines: Present Status of Serologic Testing in Problems of Disputed Parentage, publicado en 1 Fam. L.Q. 247 donde se recomienda que se legisle con el fin de reglamentar la toma y análisis de sangre y su presentación en evidencia, incluyendo el valor evidenciario de las que establecen la posible paterni-dad.
Hasta que la Asamblea Legislativa actúe sobre esta cuestión, en cualquier acción en la que la paternidad sea un hecho pertinente, el tribunal puede, a iniciativa propia, y deberá a moción de parte oportunamente presentada, ordenar a la madre, hijo o hija y al alegado padre a someterse a exámenes de sangre. Los exámenes deberán ser hechos por peritos, debidamente calificados, nombrados por el tribunal. Antes de admitirse en evidencia el tribunal se cerciorará que los exámenes se han llevado a cabo siguiendo las más estrictas normas exigidas para esta clase de análisis.
Habiéndose presentado en este caso el resultado de dos análisis dignos de crédito, llevados a cabo por dos laborato-rios de reconocida probidad y competencia profesional que demuestran que el demandado no puede ser el padre, se dejará sin efecto nuestra sentencia de 26 de mayo de 1977 y se dicta-rá otra revocando la dictada por el Tribunal Superior, Sala de San Juan, Juliá, J. que declaró con lugar la demanda radi-cada en este caso.
El Juez Asociado Señor Rigau concurre en el resultado. El Juez Asociado Señor Díaz Cruz concurre en parte y disiente en parte en opinión separada.
—O—

 La decisión en el caso de Aráis ha sido fuertemente criticada. Véanse Larson, Blood Test Exclusion Procedures in Paternity Litigation: The Uniform Acts and Beyond, 13 J. Fam. L. 713, 715 (1973-74); Reade, From Here to Paternity, 3 South Dakota L. Rev. 125-137 (1958).


En el idioma inglés se denominan indistintamente “factors”, “specificities”, “markers” o “determinants”. Larson, op. cit. en escolio anterior, p. 718. Véase además Terasaki, Resolution by HLA Testing of 1000 Paternity Cases Not Excluded by ABO Testing, 16 J. Fam. L. 543, 554 (1977-78).


La sangre, es una sustancia semi-líquida que contiene un 40% de sustancias sólidas que son los eritrocitos, los leucocitos y los trombocitos. El restante 60% del componente sanguíneo está integrado por una sustancia líquida denominada plasma que a su vez contiene una variedad de elementos solubles que incluyen colesterol, azúcar, sales, lípidos o grasas y enzimas que ayudan a digerir la proteína alimenticia. El suero sanguíneo es aquel fluido acuoso de color amarillento que está presente en el plasma. El suero contiene varias sustancias inorgánicas en solución y un buen número de compuestos nitrogenados que son las proteínas. Estas proteínas son de dos clases: albúminas’ y globulinas. Ciertas globulinas contienen anticuerpos, esto es, sustancias que forman una barrera proctectora contra la intromisión de cuerpos extraños, previniendo así las infecciones. Las albúminas son las que ejercen la presión osmótica necesaria para mantener y estabilizar la presión sanguínea. Véase Larson, op. oit. en escolio 1, pág. 741.


La hematología estudia tanto la ordenación y el funcionamiento del tejido sanguíneo como las enfermedades que suelen atacarlo, esto es, dicha rama comprende tanto el estudio histológico como el estudio patológico del tejido sanguíneo. La inmunología dirige su atención al estudio de los leucocitos o células blancas que, junto a los eritrocitos o células rojas y los trombocitos o plaquetas, comprenden el conjunto de sustancias que forman el componente sólido de la sangre. Estos leucocitos forman la base del sistema inmunológico encargado de la defensa del organismo. Por último, la serología — como rama especializada de la inmunología — tiene por objeto el análisis del suero sanguíneo, entendiéndose por suero aquel fluido acuoso de color amarillento que queda como remanente en el plasma sanguíneo cuando se sustrae del plasma la proteína con propiedades coagulantes de-nominada fibrinógeno. Id. Larson, op. oit.


La Corte Suprema de Casación de Italia expresó en una opinión citada en Beuschel v. Manowitz, 271 N.Y.S. 277-281 (1934):
“As regards the reliability of the results obtained by this method the latest studies and investigations show that though the determination of the blood groups afford no positive evidence for a declaration of filiation in a given case, it does, on the other hand, furnish incontrovertible evidence for the exclusion of this relationship when the child’s blood group does not agree, according to a definite scheme, with that of the supposed father.”


 No obstante el hecho de que la prueba de sangre es concluyente para negar la paternidad, si la persona ha reconocido a otra como hijo en forma indubitada, se ha resuelto que no debe permitírsele cesar en sus responsabilidades como padre. Watts v. Watts, 337 A.2d 350 (N.H. 1975).